Dissenting Opinion by
Mr. Chief Justice Bell:
I agree with the lower Court that the written lease (1) is clear and unambiguous and (2) only releases United States Steel Corporation from claims by Tenant for any injury, damage, etc., caused by or resulting *146from any of its plants “on any part or all of the land [which Steel] presently occupied as or hereafter acquired for an addition to or replacement of the Fair-less Works of lessor.” Since the lease provides that lessor “shall not be liable in law, equity or otherwise to Tenant for any injury . . .,” it is a limited and not’ a general release of Steel.